Citation Nr: 1131879	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for flat feet.  

2. Entitlement to service connection for degenerative disc disease of the lumbar spine.  

3. Entitlement to service connection for bilateral hip strain. 

4. Entitlement to service connection for a bilateral ankle disability.  

5. Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. By an unappealed April 1973 rating decision, the RO denied the Veteran's claim for service connection for flat feet because the condition pre-existed service and was not aggravated by service.  

3. Evidence received subsequent to the April 1973 RO decision is evidence not previously submitted to the RO; but does not relate to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claim.

4. The competent evidence of record shows that degenerative disc disease of the lumbar spine did not manifest in service, did not manifest within one year after service and was not caused or aggravated by an incident, injury or disease in service.  

5. The competent evidence of record shows that a bilateral hip disability did not manifest in service, did not manifest within one year after service and was not caused or aggravated by an incident, injury or disease in service.  

6. The competent evidence of record does not show a current diagnosis of a bilateral ankle disability.  

7. The competent evidence of record does not show a current diagnosis of a bilateral knee disability. 


CONCLUSIONS OF LAW

1. The April 1973 rating decision is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

2. New and material evidence has not been submitted and the claim of entitlement to service connection for flat feet is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3. Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4. A bilateral hip disability was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5. A bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

6. A bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in February 2009 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the February 2009 letter provided to the appellant included the criteria for reopening a previously denied claim for service connection for flat feet, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records, Social Security Administration (SSA) records and VA medical records.  A VA opinion with respect to the feet, hip and spine issues on appeal was obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c)(4).

Regarding the bilateral knee and ankle claims, a VA examination was not conducted.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the service treatment records do not indicate ankle or knee injuries or chronic disabilities.  Additionally, the objective medical evidence of record does not show a diagnosis of a bilateral knee or ankle disability after service.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  VA is not obligated, pursuant to 5103A(d), to provide a veteran with a medical nexus opinion where the supporting evidence of record consists only of a lay statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion was not warranted when there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that reflected an injury or disease in service that may be associated with his symptoms).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims for service connection for a bilateral ankle or knee disability.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

NEW AND MATERIAL EVIDENCE 

As a preliminary matter, the Board notes that the Veteran's current claim is one involving entitlement to service connection for flat feet.  This claim is based upon the same factual basis as his previous claim, which was last denied in the April 1973 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for flat feet was denied by the RO in April 1973 because the evidence revealed that the disability pre-existed service and was not aggravated by service.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  
Although the RO reopened the Veteran's claim to entitlement to service connection for flat feet, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the April 1973 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 1973, the RO reviewed the service treatment records, which revealed that the Veteran reported pes planus in the preinduction examination.  The service records also revealed treatment for congenital flat feet including arch supports and heel pads.  The separation examination revealed congenital pes planus, asymptomatic with arch supports.  The RO found that the treatment in service for pes planus was of a remedial and palliative nature for a pre-service condition.  The RO concluded that there was no evidence of aggravation of pes planus, but merely normal progression of the disability.  

Since the April 1973 RO decision, service treatment records, VA treatment records, SSA records and a VA Compensation and Pension Examination were associated with the claims file.  To that end, the Board notes that in February 2009 additional service treatment records were associated with the claims file.  Generally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, without the submission of new and material evidence.  See 38 C.F.R. § 3.156(c).  In this case, however, the service treatment records submitted in February 2009 were duplicates of the service treatment records already associated with the claims file in April 1973.  As such, the Board will continue to adjudicate the Veteran's claim as an attempt to reopen a previously denied claim.  

The VA treatment records and the SSA records show treatment for pes planus.  They also reveal the Veteran's reported history that he has had flat feet since service and would wear special boots and inserts in service. 

In the May 2009 VA Compensation and Pension Examination, the examiner reviewed the claims file and examined the Veteran.  The examiner considered the service treatment records showing that he entered service with pes planus.  Current x-rays revealed minor to moderate pes planus, bilaterally.  The examiner found that the Veteran entered into service with pes planus and used inserts while in service as well as that there was no medical documentation during service or following service to report that it was a significant condition or a condition aggravated by service.  The Veteran had foot pain associated with his pes planus.  It was the examiner's medical opinion that his pes planus was not the result of his service, as it was a preexisting condition and there was no medical documentation to support that service aggravated his condition.  The examiner further noted that the Veteran's pes planus was a relatively mild condition and common in the general population.  

The Board finds that the evidence submitted is new.  The VA examination and the recent treatment records have not been previously submitted or reviewed by agency decision makers, therefore, this evidence is new.  The evidence, however, is not material.  The VA examination confirms the RO's findings in 1973, specifically, that the disability preexisted service and was not aggravated in service.  As such, it does not relate to an unestablished fact.  The unestablished fact in 1973, the lack of aggravation in service of a preexisting condition, was confirmed by the VA examination.  As the unestablished facts in 1973 are the same as in the current appeal, the Board finds that the VA examination is not material and does not raise a reasonable possibility of substantiating the claim for service connection.  

The SSA records and VA treatment records are also new, but not material.  They are new because they have not been previously submitted; however, they are not material because they do not relate to the etiology of the Veteran's flat feet.  This evidence shows that the Veteran's disability has increased in severity, but it does not show that flat feet initially manifested in service or was aggravated in service.  Essentially, the evidence submitted reiterates the Veteran's contentions that were set forth in 1973.  Therefore, when considered with the previous evidence of record, the medical evidence does not relate to an unestablished fact that is necessary to substantiate the claim.  

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for flat feet is not reopened and remains denied.  

SERVICE CONNECTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The service treatment records show that in April 1969, the Veteran reported that he had back trouble.  He did not report problems with his hips, ankles or knees.  It was noted that the Veteran reported that he had back trouble since a car accident in 1965.  X-rays were negative, but the Veteran reported that he experienced back pain with heavy lifting.  The Veteran's spine and lower extremities were clinically evaluated as normal.  The separation examination in February 1971 revealed a normal clinical examination of the spine and lower extremities.  

Lumbar Spine and Bilateral Hips

The Veteran has a current diagnosis of a lumbar spine disability.  A May 2009 x-ray of the Veteran's lumbar spine revealed mild degenerative disease with anterior osteophytes and minimal multi-level narrowing of the intervertebral disc space.  

The Veteran also has a current diagnosis of a left hip disability.  A May 2009 x-ray of the Veteran's hips revealed minor osteoarthritis of the left hip.  

Private treatment records in November 2006 reveal that the Veteran sought treatment after a work related injury.  A December 2006 radiology report diagnosed the Veteran with mild lumbar spondylosis and it was noted that there was an injury in November 2006.  Private treatment records in 2008 revealed that the Veteran sought treatment for low back pain and lower extremity pain after a November 2006 work related injury.   He was diagnosed with right L5-S1 radicular symptoms, degenerative disc disease and right greater trochanter bursitis.  

VA treatment records also revealed that the Veteran sought treatment in March 2008 and presented with low back pain related to a workman compensation claim from an injury in November 2006.  An MRI revealed disc degeneration from L2-3 through L5-S1 with varying levels and severity of disc bulging with mild central canal narrowing; at L4-5 central and right paramedical protrusion of the disc where there was right sided protrusion of thecal sac and proximal traversing nerve root.  A December 2006 lumbar spine file revealed mild lumbar spondylosis.  In a treatment note in October 2008, the Veteran reported that he had low back pain that began a month prior.  In November 2008, the Veteran reported that he had lower back pain for a few years.  

SSA records include an evaluation in August 2007 from an orthopedic surgeon.  The surgeon reviewed the Veteran's medical history and examined the Veteran.  The surgeon found that there as multi-level degenerative lumbar disc disease and facet arthritis, secondary to the normal progression of degenerative factors, aggravated by physical deconditioning and chronic cigarette smoking, predating November 10, 2006.  These were personal health conditions which had been an underpinning of episodic low backaches without sciatic preceding November 2006.  The surgeon found that the workplace injury aggravated the Veteran's disc disease and facet arthritis contributing to a L4-5 disk protrusion.  

Regarding the back disability, in the May 2009 VA Compensation and Pension Examination, the examiner reviewed the claims file and examined the Veteran.  The Veteran reported the onset of low back pain in 2006 when he experienced a work-related injury.  The Veteran felt that years of heavy lifting in manufacturing was likely a setup for his low back pain which started acutely while at work in 2006.  After the injury, the Veteran was put on light duty at his place of employment and subsequently lost his job in 2007.  The Veteran reported constant pain in his lower back.  After the physical examination of the Veteran and review of the x-rays, the VA examiner found that the intervertebral disc disorder of the lumbar spine was consistent with degenerative disc and joint disease.  The examiner opined that the intervertebral disc disability was not the result of military service or the Veteran's pes planus.  The examiner explained that the degenerative changes noted are seen in the general population and the onset of the back condition corresponds to the Veteran's work-related injury and decades after service.  

Regarding the hip disability, in the May 2009 VA Compensation and Pension Examination, the examiner reviewed the claims file and examined the Veteran.  The Veteran reported the onset of his hip discomfort after his back was injured at work.  After physical examination of the Veteran, the VA examiner opined that the Veteran's hip discomfort and hip strains are secondary to the Veteran's low back condition and is therefore, unrelated to service.  

Based on the foregoing, the Board finds that service connection is not warranted for the lumbar spine disability or the hip disability.  Initially, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of degenerative disc disease of the lumbar spine or left hip osteoarthritis within one year after separation from service.  As portrayed in the private and VA medical evidence of record, the onset of the Veteran's lumbar spine and hip symptoms began after the injury in 2006.  As the onset was not within one year after separation from service, service connection cannot be presumed for either the lumbar spine or hip disability.  See 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the medical evidence shows a diagnosis of a left hip disability.  The medical evidence of record shows right hip pain after the 2006 injury, but there is no objective evidence of record of a right hip disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Therefore, the Board finds that service connection for a right hip disability is not warranted, but will continue adjudication for the left hip osteoarthritis.  

Additionally, although there are current diagnoses of a lumbar spine disability and a left hip disability, the service treatment records do not show a chronic disability in service.  Although the Veteran reported back trouble when he entered service, there was no indication in the remaining treatment records of problems with the Veteran's back.  There was also no treatment for a hip problem in service.  Further, the separation examination does not show either a lumbar spine disability or a hip disability.  In fact, the Veteran's spine and lower extremities were clinically evaluation as normal.  Therefore, a chronic spine or hip disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the evidence or record does not show problems with the lumbar spine or hips until after an injury in 2006.  Additionally, the Veteran has not alleged that he has had back or hip pain since service.  Therefore, the Board finds that continuity of symptomatology of the lumbar spine disability or a hip disability is not established.  

Moreover, the evidence of record does not show a nexus between service and the current lumbar spine disability and the hip disability.  The medical evidence of record, both VA and private, does not show that the lumbar spine or hip disability is related to service.  The orthopedic surgeon found that the work injury aggravated the normal progression of the degenerative factors.  The surgeon did not relate the Veteran's disabilities to service.  Additionally, the VA examiner considered the Veteran's statements as well as his medical history and found that the Veteran's lumbar spine and hip disabilities were not related to service or to a service connected disability.  

While the Board acknowledges that a lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's experiences in service and the current diagnoses to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding the cause of his current lumbar spine and hip disabilities to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board affords more probative weight to the medical evidence of record.  

In summary, the Board has considered the evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show an injury in service, continuity of symptomatology or a nexus between the current lumbar spine or hip disabilities and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for the lumbar spine disability and the bilateral hip disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Ankles and Knees 

The Veteran contends that he has a bilateral ankle and bilateral knee disability.  The service treatment records are negative for complaints of or treatment for an ankle or knee disability.  The Board has reviewed all the medical evidence of record.  The treatment records, both private and VA, do not show treatment for an ankle or knee disability.  The evidence does not show a current diagnosis of a bilateral ankle or bilateral knee disability.  

Based on the foregoing, the Board finds that the Veteran does not have a currently diagnosed bilateral ankle or bilateral knee disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral knee and bilateral ankle disabilities must be denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, without a current diagnosis, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle or knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for flat feet is not re-opened and his claim remains denied.

Service connection for degenerative disc disease of the lumbar spine is denied. 

Service connection for bilateral hip strain is denied.  

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral knee disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


